

117 S1369 IS: To require United States educational institutions to include information regarding financial transactions with the Government of the People’s Republic of China or its affiliates in any petition for certification or recertification with the Student and Exchange Visitor Program.
U.S. Senate
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1369IN THE SENATE OF THE UNITED STATESApril 26, 2021Mr. Grassley (for himself, Mrs. Blackburn, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require United States educational institutions to include information regarding financial transactions with the Government of the People’s Republic of China or its affiliates in any petition for certification or recertification with the Student and Exchange Visitor Program.1.Supporting documents required for certification with the Student and Exchange Visitor ProgramSection 641(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(d)) is amended—(1)in paragraph (1)(A), by striking institution,, and inserting institution,; (2)by redesignating paragraph (2) as paragraph (3);(3)by inserting after paragraph (1) the following:(2)Supporting documents required for certificationInstitutions of higher education and other approved educational institutions petitioning for certification or recertification with the Student and Exchange Visitor Program to authorize the attendance of nonimmigrant students described in subparagraph (F)(i) or (M)(i) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) shall include with such petition—(A)final copies of any contracts, agreements, or documentation of financial transactions between the institution or its affiliated student or faculty groups, foundations, or related entities and any educational, cultural, or language entity that is directly or indirectly funded by the Government of the People’s Republic of China; and(B)a detailed description of any financial contributions from the Government of the People’s Republic of China or its affiliates to any student or faculty groups affiliated with such institution.; and(4)in paragraph (3), as redesignated—(A)by striking specified information, such approvals and inserting the following: “information and documentation described in paragraphs (1) and (2)—(A)such approvals; and(B)by striking the period at the end and inserting the following: “; and(B)if such failure involves the information or documentation described in paragraph (2), the Student and Exchange Visitor Program shall conduct an out-of-cycle review of the institution..